Citation Nr: 9907318	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  98-17 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial (noncompensable) rating 
assigned for the veteran's service-connected sarcoidosis.

2.  The propriety of the initial (noncompensable) rating 
assigned for the veteran's service-connected lipoma of the 
left shoulder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua S. Blume, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
1981 to May 1995.

In October 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina granted the 
veteran's claims for service connection for sarcoidosis and 
for a lipoma on his left shoulder, and assigned 
noncompensable (0 percent) ratings.  He timely appealed to 
the Board of Veterans' Appeals (Board) for higher ratings.  
In April 1998, the veteran had an RO hearing held on his 
behalf, and in January 1999, the undersigned conducted a 
hearing on appeal at the Board's central offices in 
Washington, D.C.  See 38 U.S.C.A. §§ 7102, 7107 (West Supp. 
1998).

The question of the propriety of the initial noncompensable 
evaluation assigned to the veteran's service-connected lipoma 
of the left shoulder is discussed in the REMAND following the 
ORDER section of this DECISION.


FINDINGS OF FACT

1.  While the medical evidence does not clearly establish 
that the veteran currently has, or has residuals of, 
sarcoidosis, medical evidence shows an enlarged hila and 
complaints of occasional shortness of breath and fatigue; a 
September 1997 diagnosis of sarcoidosis with mild to moderate 
symptoms, as reported; and October 1997 pulmonary function 
testing revealing an FEV-1/FVC ratio of 78 percent of the 
predicted value and a DLCO (SB) that is 78.7 percent of the 
predicted value.

2.  There is no medical evidence of an FEV-1 of 56 to 70 
percent of the predicted value, an FEV-1/FVC ratio of 56 to 
70 percent of the predicted value or a DLCO (SB) of 56 to 65 
percent of the predicted value; nor is there medical evidence 
to show pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.

CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 10 percent rating for the 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.97, Diagnostic 
Codes 6600, 6846 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In July 1996, a private physician at the Woodward Medical 
Center in Greenville, South Carolina purposes examined the 
veteran for employment.  He reported a history of sarcoidosis 
in 1986 that resolved with Prednisone.  He said that he had 
had no pulmonary symptoms since then and several X-rays were 
normal.  He said he had no chest-related symptoms at that 
time.  He related that he had been exposed to dust and cotton 
fibers in the past without problems.  He would be going to 
work in a job involving significant cotton fiber exposure 
that would require protective wear.  On physical examination, 
the heart was found to be regular without murmur and the 
lungs were clear; there was no wheezing.  The examiner's 
impression was of a past history of sarcoidosis and the 
examiner medically cleared the veteran to proceed with his 
employment as described.  The examiner concluded that the 
veteran's sarcoidosis appeared to have completely resolved.

In August 1997, the veteran filed an initial claim of 
entitlement to service connection for sarcoidosis.

In September 1997, the veteran underwent a VA general medical 
compensation and pension examination.  He gave a history of 
having been first diagnosed with sarcoidosis in 1986.  He 
also said that at that time he had significant coughing and 
pains throughout his body, that he had lost a lot of weight 
and that he had had severe headaches.  However, after being 
treated with Prednisone for five months, his symptoms 
improved.  He said that, at present, he still got shortness 
of breath from time to time but he did not cough.  He said 
that he continued to smoke but he smoked less than one-half a 
pack per week.  A chest X-ray was normal.  The examiner 
diagnosed sarcoidosis with mild to moderate symptoms as the 
veteran reported.  The examiner recommended that a pulmonary 
function test (PFT) be conducted to see whether or not there 
were any notable restrictive defects and to rule out a 
destructive ventilation defect as well.

In an October 1997 rating decision, the RO granted service 
connection for a sarcoid of the lung and assigned a 
noncompensable rating from August 6, 1997.

In October 1997, document shows that in that month the 
veteran underwent pulmonary function testing.  This testing 
showed an FVC value 103.8 percent of the predicted value and 
an FEV-1 value 99.2 percent of the predicted value.  The FEV-
1/FVC ratio was reported as 78 percent of the predicted value 
and DLCO (SB) was reported as 78.7 percent of the predicted 
value.  The findings were consistent with early small airway 
disease; elevated carboxyhemoglobin that suggested recent 
smoke inhalation and an otherwise normal study also was 
noted.

A January 1998 chest X-ray report contains an impression of 
prominence of both hila, with the right hilum appearing to be 
more prominent and most likely of a vascular nature, although 
a CT scan of the thorax with contrast to rule out an enlarged 
lymph node.

A February 1998 letter from the Department of the Army to the 
veteran noted that the January 1998 X-ray report, above, 
showed a minor abnormality on the right side and recommended 
a CT scan of the chest.

In April 1998, the veteran testified before a local hearing 
officer about the extent of his sarcoidosis.  He reported 
that at times he was well and at times he was not.  He said 
he might feel great for two to six months and then feel bad 
for a month or two.  He said there was no cure for this 
condition and that it came and went by itself.  He said he 
did not lose many days because of the condition but that was 
because he was on temporary assignment and he could not 
afford to stay home from work.  He said he went on sick call 
three or four times per week at first while working at the 
temporary job.

In January 1999, the veteran testified before the undersigned 
at a Board hearing in its central offices in Washington, D.C.  
He reported that he got tired a lot.  Also he reported severe 
headaches, coughing and joint pains in the knees at the time 
he was hospitalized for the condition in 1986.  He said that 
in the previous year he had an abnormal X-ray but without 
lung biopsy there was no way to tell what such an abnormality 
might portend.  The doctor said that the X-ray result was 
consistent with sarcoidosis in the past.  He said that while 
his sarcoidosis came in episodes, or "spells," he had not 
had a "spell" at any time recently.


II.  Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable rating is "well grounded," meaning 
at least "plausible . . . or capable of substantiation."  
See 38 U.S.C.A. § 5107(a); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board further notes that 
the evidence pertinent to his claim has been sufficiently 
developed to the extent possible and VA's "duty to assist" 
has been satisfied.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81-82 (1990).  

Disability evaluations are determined by comparing the 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The veteran's sarcoidosis currently is evaluated as 
noncompensable under Diagnostic Code 6846.  This diagnostic 
code provides for the assignment of a noncompensable (0 
percent) evaluation where sarcoidosis is manifested by 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment, a 30 percent evaluation 
where there is pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids, a 60 percent evaluation where there is 
pulmonary involvement requiring systemic high dose 
(therapeutic) corticosteroids for control, and a total (100 
percent) evaluation where there is cor pulmonale or there 
cardiac involvement with congestive heart failure or there is 
progressive pulmonary disease with fever, night sweats and 
weight loss despite treatment.

A note in Diagnostic Code 6846 provides that either the 
active disease or residuals may be rated as chronic 
bronchitis (Diagnostic Code 6600) and extra-pulmonary 
involvement under the specific body system involved.  Since 
sarcoidosis may be rated as chronic bronchitis, Diagnostic 
Code 6600 is also relevant to the rating of the veteran's 
condition.  This code provides for the assignment of a 10 
percent disability rating where there is an FEV-1 that is 71 
to 80 percent of the predicted value, an FEV-1/FVC ratio of 
71 to 80 percent of the predicted value or a DLCO (SB) of 66 
to 80 percent.  Where the FEV-1 or the FEV-1/FVC ratio is 56 
to 70 percent of the predicted value or the DLCO (SB) is 56 
to 65 percent, a 30 percent evaluation is assigned.  Where 
the FEV-1, the FEV-1/FVC or the DLCO is 40 to 55 percent of 
the predicted value, or the maximum oxygen consumption is 15 
to 20 milliliters per kilogram per minute (with 
cardiorespiratory limit), a 60 percent evaluation is 
assigned.  Where the FEV-1 is less than 40 percent of the 
predicted value or the ratio FEV-1/FVC is less than 40 
percent, or the DLCO (SB) is less than 40 percent of the 
predicted value or maximum exercise capacity less than 15 
milliliters per kilogram per minute of oxygen consumption 
(with cardiac or respiratory limitation) or cor pulmonale 
(right heart failure) or right ventricular hypertrophy or 
pulmonary hypertension (shown by Echo or cardiac 
catheterization) or episode(s) of acute respiratory failure 
or requires outpatient oxygen therapy, a total (100 percent) 
rating is assigned.

Initially, the Board notes that the medical evidence does not 
clearly establish that the veteran currently has, or has 
residuals of, sarcoidosis; however, the evidence does show an 
enlarged hila and complaints of occasional shortness of 
breath and fatigue; a September 1997 diagnosis of sarcoidosis 
with mild to moderate symptoms, as reported; and findings, on 
pulmonary function testing in October 1997, consistent with 
airway disease.  Given the presence of a service-connected 
disorder of the lungs, the Board finds that it cannot rule 
out a connection between the findings noted above and the 
possible residual impact of the service-connected disability.  
It is, of course, conceivable that any early small airway 
disease (noted in October 1997) might be more properly 
ascribed to the veteran's smoking habits (currently, about 
one half pack per day, as reported by the veteran).  However, 
there is insufficient medical evidence to enable the Board to 
separate the impact of the service-connected disability on a 
symptom-picture from the impact of any nonservice-connected 
conditions or habits.  Hence, the benefit of any reasonable 
doubt on this question must be afforded to the veteran, and 
all of his pulmonary symptomatology will be attributed to the 
service-connected condition.  See Mittleider v. West, 11 Vet. 
App. 181 (1998).  

The Board notes that the medical evidence reflects enlarged 
hila, but otherwise normal chest X-rays.  While the veteran 
has complained of shortness of breath and fatigue, there is 
no objective evidence of pulmonary involvement with 
persistent symptoms requiring a chronic low dose of 
corticosteroids.  The veteran has a history of having taken 
Prednisone for a battery of symptoms, including joint pain 
and coughing, in 1986, for five months with positive results.  
However, he has not indicated that any subsequent "spells" 
involved symptoms as severe as those he experienced in 1986, 
nor has he indicated that any of his spells required the 
administration of a corticosteroid.  He has not indicated 
that he currently takes a corticosteroid, nor is there 
objective medical evidence to show that same is necessary.  
Hence, the veteran does not meet the criteria for a 
compensable rating under Diagnostic Code 6846.

However, the veteran did take a PFT in October 1997, which 
showed an FEV-1/FVC ratio of 78 percent of the predicted 
value and a DLCO (SB) of 78.7 percent of the predicted value.  
These results were found, according to one document, 
consistent with early small airway disease (even though 
another document indicated that smoke inhalation with an 
otherwise normal study).  Given the actual pulmonary function 
testing results, the Board finds that the criteria for a 10 
percent evaluation under Diagnostic Code 6600 are met.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board further notes that it has considered whether the 
veteran is entitled to "staged" ratings for his 
sarcoidosis, as prescribed by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals (Court)) in Fenderson v. West, No. 
96-947 (U.S. Vet. App. Jan. 20, 1999).  However, since a 10 
percent rating reflects the greatest degree of disability 
shown by the record, effective the date he filed his claim, a 
remand to specifically address the concept of "staged" 
ratings is unnecessary.

The above discussion is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's sarcoidosis.  In this regard, the 
Board notes that there has been no showing that his 
disability has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise renders impracticable the 
application of the regular schedular standards.  Therefore, 
in the absence of evidence of such factors that might warrant 
extra-schedular consideration, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

An increased rating, to 10 percent, is assigned for the 
sarcoidosis, subject to the laws and regulations governing 
the payment of VA monetary benefits.


REMAND

The veteran essentially contends that he is entitled to an 
initial compensable rating for his service-connected lipoma 
of the left shoulder.  A review of the claims file indicates 
that further development of this case is warranted.

The veteran's disability currently is evaluated under 
Diagnostic Code 7819, which covers "new growths, benign, 
skin."  These are to be rated as scars or disfigurement.  A 
second note provides that Diagnostic Codes 7807 through 7819 
inclusive are to be rated as for eczema, depending on the 
location, extent and repugnant or otherwise disabling 
character of the manifestations.  While the RO has considered 
the veteran's disability under Diagnostic Code 7806, 
pertaining to eczema, it has not had the opportunity to rate 
the disability as a scar, under any of the diagnostic codes 
pertaining to the rating of scars provided in the Rating 
Schedule.  The objective medical evidence of record, 
particularly a July 1998 VA outpatient treatment record 
received by the Board, notes a scar over the left scapula 
following excision of the lipoma and that the scar was mildly 
tender to palpation.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (authorizing a 10 percent evaluation for 
a superficial scar that is tender and painful on objective 
demonstration).

The Board acknowledges that as the veteran waived initial RO 
jurisdiction over the July 1998 VA medical record, a remand 
solely for consideration of this record is not warranted.  
38 C.F.R. § 20.1304(c) (1998).  However, the RO should be 
permitted to evaluate the claim as a scar, in the first 
instance, and consideration of that evidence is relevant to 
such evaluation.  The Board also notes that Diagnostic Code 
7805  provides for the rating of a scar in accordance with 
the limitation of the function of the part affected.  In his 
January 1999 hearing testimony, the veteran reported that his 
lipoma excision scar limited the functioning of his left 
upper extremity on physical exertion and that he experienced 
musculoskeletal pain.  The veteran should be afforded another 
VA medical examination so that his contention that the lipoma 
limits the functioning of his left upper extremity can be 
further evaluated.

Furthermore, the RO should consider whether a "staged 
rating," as prescribed by Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999), is appropriate in this case.

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file reports of treatment 
of a lipoma of the left shoulder by the 
VAMC in Greenville, South Carolina, along 
with any other records identified by the 
veteran that are not currently associated 
with the record.  If any records are 
unavailable, or any search for records 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating all available 
outstanding medical records with the 
claims file, the RO should schedule the 
veteran for a VA medical examination to 
determine the severity of his service-
connected lipoma of the left shoulder, as 
well as of any scar resulting from 
excision of this lipoma.  The entire 
claims folder, along with a copy of this 
REMAND, should be provided to and 
reviewed by the examiner.  After 
conducting all appropriate tests and 
studies, and recording all pertinent 
clinical findings, the examiner should 
render all appropriate diagnoses and 
should determine whether the veteran's 
lipoma-excision scar interferes in any 
way with the functioning of the veteran's 
left upper extremity, including limiting 
the motion of the left upper extremity.  
If the examiner makes an affirmative 
determination on this point, he or she 
should specify the range of motion of the 
left upper extremity and indicate whether 
there is, or is disability comparable to, 
limitation of motion of the left arm to 
shoulder level, midway between the side 
and shoulder level or to 25 degrees from 
the side.

If the examiner is unable to make any of 
the findings requested, he or she should 
so state and explain why.  All 
examination findings, along with the 
complete rationale for any conclusions or 
opinions expressed (to include reference 
to pertinent medical evidence of record) 
should be set forth in a typewritten 
report.

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

4.  After completion of the foregoing, 
and after undertaking any other 
development deemed warranted by the 
record, the RO should readjudicate the 
claim of entitlement to a higher 
(compensable) initial rating for the 
service-connected lipoma of the left 
shoulder in light of all relevant 
evidence and all pertinent legal 
authority, including 38 C.F.R. 
§ 3.321(b).  The RO should also consider 
the propriety of awarding "staged 
ratings" under the Fenderson case 
recently issued by the Court.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development and adjudication.  No inference should be drawn 
regarding the final disposition of this claim.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals


 
- 12 -


- 12 -


